Citation Nr: 0942062	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1957 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in San Juan, Puerto Rico, which continued the 30 percent 
rating for depression. 

During the pendency of this appeal, the RO increased the 
evaluation of the Veteran's depression from 30 percent to 70 
percent in a July 2009 rating decision.  This increase is 
effective July 2005, the date of the Veteran's claim for an 
increased rating.  The Board notes that, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the claim for an increased 
rating remains on appeal.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
had also been appealed by the Veteran.  However, entitlement 
to TDIU was granted in the July 2009 rating decision, 
effective July 2005, the date of the Veteran's claim.  As 
this decision represents a full grant of the benefits sought 
on appeal, the issue of TDIU is resolved in full and no 
longer before the Board. 

In his January 2007 VA Form 9, the Veteran requested a 
hearing before the Board at his local RO.  The Veteran 
withdrew his request for a Board hearing in a March 2007 
letter signed by the Veteran.  

This claim was remanded by the Board in February 2009.  It 
now returns for appellate review.  


FINDING OF FACT

The Veteran's depression results in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for depression have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9434 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for an increased rating for depression 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 70 percent for his depression.  For the reasons 
that follow, the Board concludes that an increased rating is 
warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected depression is evaluated as 70 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms enumerated 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.

According to the DSM-IV, a score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The Board has reviewed the Veteran's VA treatment records and 
VA examinations.  An October 2004 VA treatment record notes 
that the Veteran's symptoms are manageable with medications.  
This record reflects a GAF score of 55.

A January 2005 VA treatment record reflects that the Veteran 
was depressed off and on, and that he cried, isolated 
himself, and was irritable.  The treating physician diagnosed 
the Veteran with major depressive disorder, recurrent.  The 
physician noted that he was concerned with the deterioration 
of the Veteran's condition.  He assigned the Veteran a GAF 
score of 55. 

A July 2005 VA treatment record reflects that the Veteran was 
frequently depressed, cried, isolated himself, was irritable, 
and at times became suicidal, feeling he was worthless.  The 
Veteran was not suicidal or homicidal at the time of this 
visit.  The Veteran stated that if it were not for his wife 
and son, he would not be alive.  The treating physician noted 
that the Veteran's depression had worsened, and that it was 
exacerbated by his physical conditions, which limited his 
ability to walk and engage in other activities.  Thus, the 
Veteran felt useless and became even more depressed.  The 
physician concluded that the Veteran had a poor prognosis.  
He was assigned a GAF score of 50.

In October 2005, the Veteran underwent a VA examination in 
connection with this claim.  In this examination, the Veteran 
reported that he had been unemployed since the 1990's, and 
that he lives with his second wife and an 18-year-old son.  
The examiner noted that the Veteran was clean and groomed.  
He was alert and oriented times 3 (i.e. to person, time, and 
place).  His mood was depressed and anxious.  His affect was 
constricted.  His attention was good.  His speech was clear 
and coherent.  He was not hallucinating.  He was not suicidal 
or homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  The examiner also noted that 
there was no impairment of thought process or communication.  
His speech was clear, coherent, and logical.  The Veteran did 
not report any delusions or hallucinations.  He complained of 
irritability, but stated he was to keep his irritability to 
himself.  He maintained personal hygiene.  The Veteran did 
not report gross memory loss.  He did not describe obsessive 
or ritualistic behavior.  He did not report panic attacks.  
He slept better with the use of medication.  The Veteran was 
considered competent to manage funds.  The examiner diagnosed 
the Veteran with major depressive disorder and assigned him a 
GAF score of 60.

A January 2006 VA treatment record reflects that the Veteran 
was having episodes of auditory and visual hallucinations.  
Specifically, he was seeing people next to him and hearing 
voices on and off.  His frequent episodes of pain worsened 
his psychiatric condition.  This record also notes that the 
Veteran was easily irritable, sad, cried, isolated himself, 
and showed anhedonia.  The Veteran's mental status was 
reported as follows.  He had adequate hygiene, his mood was 
depressed, his affect was appropriate, his speech was at a 
low pitch, he had auditory and visual hallucinations off and 
on, he was not suicidal or homicidal, he had feelings of 
guilt and worthlessness, his thought process was coherent, 
relevant, and logical, he exhibited blocking, he was oriented 
in all spheres, he had poor recent memory, his judgment was 
poor, and his insight was poor.  The treating physician noted 
that the Veteran was showing severe deterioration of both his 
physical and psychiatric conditions.  The physician opined 
that the Veteran was not able to work or get involved in 
gainful activities due to his physical and psychiatric 
disabilities, and that he had a poor prognosis.  The Veteran 
was assigned a GAF score of 48.  

A March 2006 VA treatment record reflects findings almost 
identical to those in the January 2006 VA treatment record in 
terms of the Veteran's mental status, except that the Veteran 
was also found to be hypervigilant, and he did not report 
auditory or visual hallucinations or any abnormality of 
perception.  He was assigned a GAF score of 50.  

A January 2008 VA treatment record reflects similar findings.  
The Veteran still had depressive episodes, was tearful, 
isolated himself, had no energy, exhibited anhedonia, and at 
times had suicidal ideas, especially when his back condition 
got worse.  The Veteran's mental status was similar to the 
status reported in the January 2006 and March 2006 VA 
treatment records.  The Veteran did not report hallucinations 
or other abnormalities of perception at this time.  He was 
assigned a GAF score of 60.  

In April 2009, a social and industrial survey was conducted 
by VA at the Veteran's home.  The social worker noted that 
the Veteran exhibited excellent hygiene and grooming.  He was 
casually dressed with slacks and a shirt, and was barefooted 
as he was resting in bed after his medical appointment.  He 
also seemed underweight and looked older than his actual 
chronological age.  The examiner noted that the Veteran lived 
with his wife and 23-year-old son.  He maintained a good 
relationship and communication with his older sons and 
daughter.  He interacted well with his family, but did not 
interact much with neighbors.  His main support came from his 
wife and son who live with him, and his adult sons and 
daughter from a previous marriage.  No issues regarding the 
Veteran's relationships were brought up.  The examiner noted 
that the Veteran is retired from work.  He did not have any 
hobbies.  He attended medical appointments on his own, and 
spent his days alone while his wife and son work.  He watched 
television, listened to the radio, and participated in family 
gatherings.  He was alert and oriented in all three spheres, 
coherent, logical, and concrete.  No difficulties with memory 
were observed.  The Veteran was also a little anxious and 
somewhat sarcastic.  However, he was cooperative with the 
examiner.  The social worker concluded that the Veteran is 
unable to work due to his service-connected back disability 
and depression.  His industrial impairment due to his 
physical and mental disabilities was found to be severe, and 
his social impairment was found to be moderate.  He was 
assigned a GAF score of 45.  

In May 2009, the Veteran underwent another VA examination in 
connection with this claim.  In the examination report, the 
Veteran was noted to be clean.  He was cooperative, his 
affect appropriate, and his mood was agitated.  The Veteran 
was easily distracted.  He was unable to do serial 7's or 
able to spell a word forward and backward.  The Veteran was 
oriented to person, time, and place.  He exhibited blocking 
in his thought process.  His thought content was 
unremarkable.  He did not have any delusions.  In terms of 
the Veteran's judgment, he understood the outcome of his 
behavior.  In terms of the Veteran's insight, he understood 
that he had a problem.  The Veteran had hallucinations, but 
they were not persistent.  The Veteran did not exhibit 
inappropriate behavior.  He interpreted proverbs 
appropriately.  He did not have obsessive or ritualistic 
behavior.  He did not have panic attacks.  He did not have 
homicidal or suicidal thoughts.  He had good impulse control.  
He did not have episodes of violence.  He was able to 
maintain minimum personal hygiene.  The Veteran's remote 
memory was moderately impaired, his recent memory was normal, 
and his immediate memory was severely impaired.  For example, 
the Veteran was unable to recall 0/3 in 5 minutes, and had 
difficulty recalling dates. 

In terms of the severity, frequency, and duration of the 
Veteran's symptoms, the Veteran reported that he has seen a 
monster for a long time.  The Veteran also reported that he 
wakes up several times during the night, is irritable, and 
socially isolated.  The Veteran's symptoms were found by the 
examiner to be daily and severe.  

The examiner found that there was a problem with activities 
of daily living.  The examiner stated that the Veteran was 
unable to do household chores, to shop, to engage in sports 
or exercise, to drive, or to engage in other recreational 
activities.  The Veteran's ability to groom, bathe, and 
travel was severely limited.  The examiner did not specify 
the extent to which the Veteran's activities of daily living 
were limited by his depression as opposed to his physical 
disabilities. 

The examiner found that the Veteran is not capable of 
managing his financial affairs because his wife had been 
doing this task for several years and examination of the 
Veteran suggested some cognitive gaps.  The examiner noted 
that the Veteran is unemployed, but the Veteran did not 
report that his unemployment is due to his depression.  The 
examiner concluded that the Veteran had total occupational 
and social impairment due to his depression.  The examiner 
explained that the Veteran has some cognitive limitations 
that can limit his ability to sustain concentration 
sufficiently long enough to permit the timely and appropriate 
completion of tasks commonly found in work settings.  
Further, the medical evidence in the Veteran's claims file 
suggested that his ability to interact in a social context 
with others or in groups was limited.  Thus, the Veteran 
would be limited in his ability to interact with the public 
and co-workers, and in his ability to respond appropriately 
to persons in authority.  He was assigned a GAF score of 45.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to a rating of 100 percent.  The Board notes that 
the Veteran does not have most of the symptoms associated 
with a 100 percent rating, such as persistent hallucinations, 
grossly inappropriate behavior, or inability to maintain 
minimum hygiene.  He has also not been shown to be a 
persistent danger to himself or others.  However, as 
discussed above, these symptoms do not constitute an 
exhaustive list, but rather are examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan, supra.  In the May 2009 
examination, the examiner characterized the Veteran's 
depression and its impact on his activities of daily living 
as severe.  Cognitive tests performed in this examination 
show that the Veteran's immediate memory and ability to 
concentrate was severely impaired.  For example, the Veteran 
was unable to recall 0/3 in 5 minutes, and had difficulty 
recalling dates.  The Veteran was also easily distracted.  He 
was unable to do serial 7's or able to spell a word forward 
and backward.  The examiner also found that the Veteran was 
incapable of managing his financial affairs.  The examiner 
concluded that the Veteran had total occupational and social 
impairment due to his depression because of his inability to 
sustain concentration for a sufficient period of time and his 
limited ability to interact with others.  The Board finds the 
Veteran's difficulty concentrating, as well as the impact of 
the Veteran's depression on his daily life, to be of 
equivalent severity to the symptoms associated with a 100 
percent rating.  

Therefore, giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran's depression is severe enough to 
warrant a 100 percent rating.  See 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the benefits 
sought on appeal are being granted in full based on the 
rating criteria, there is no need to consider whether the 
Veteran's claim should be referred for an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Accordingly, entitlement to a 100 percent rating for 
depression is granted.  See 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.3, 4.130, Diagnostic Code 9434; Gilbert, supra.  


ORDER

Entitlement to a rating of 100 percent for depression is 
granted.  


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


